DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US 2012/0108013) (“Fujisawa”).
With regard to claim 1, figures 4-5, 25, and 28 of Fujisawa discloses a lead frame 12, comprising: a die pad 3; a first lead (left outer lead in fig. 28) extending away from the die pad 3; a peripheral structure 11 mechanically connected to the first lead (left outer lead in fig. 28) and the die pad 3; and a first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) in an outer surface 4s of the first lead (left outer lead 4 in fig. 28), the first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) extending longitudinally along the first lead away (left outer lead 4 in fig. 28) from the die pad 3; a second lead (right outer lead 4 in fig. 28) extending away from the die pad 3; and a fifth groove (top left curved surface of outer lead surface 4s of right outer lead 4 in fig. 28) in an outer surface 4s of the second lead 
	With regard to claim 6, figures 4-5, 25, and 28 of Fujisawa discloses that the peripheral structure (11, 12c) comprises an inner dam bar 11 that extends transversely to and connects with longitudinal edge sides of the first (left 4 in fig. 28) and second leads (right 4 in fig. 28), and wherein the first (top left curved surface 4s in left 4 in fig. 28) and fifth grooves (top left curved surface of outer lead surface 4s of right outer lead 4 in fig. 28) longitudinally extend between the inner dam bar 11 and a location 5 that is closer to the die pad 3.
	With regard to claim 8, figures 4-5, 25, and 28 of Fujisawa discloses a method of packaging a semiconductor device, the method comprising: providing a lead frame 12 that comprises: a die pad 3; a first lead (left outer lead 4 in fig. 28) and extending away from the die pad 3; a peripheral structure 11 mechanically connected to the first lead (left outer lead 4 in fig. 28) and the die pad 3; and a first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) in an outer surface 4s of the first lead (left outer lead 4 in fig. 28), the first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) extending longitudinally along the first lead (left outer lead 4 in fig. 28) away from the die pad 3; a second lead (right outer lead 4 in fig. 28) extending away from the die pad 3; and a fifth groove (top left curved surface of outer lead surface 4s of right outer lead 4 in fig. 28) in an outer surface 4s of the second 
With regard to claim 15, figures 4-5, 25, and 28 of Fujisawa discloses a semiconductor package (“package structure”, par [0190]), comprising: a die pad 3; a first lead (left outer lead 4 in fig. 28) that extends away from the die pad 3 and comprises a first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) in an outer surface 4s of the first lead (left outer lead 4 in fig. 28), the first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) extending longitudinally along the first lead (left outer lead 4 in fig. 28) away from the die pad 3; a semiconductor die 1 mounted on the die pad 3; and an encapsulant body 2 of electrically insulating mold compound (“resin sealing body”, PAR [0196]) that is formed, such that: the semiconductor die 1 and an inner portion of the first lead 5 are encapsulated by the encapsulant body 2; an outer portion 4 of the first lead (left outer lead 4 in fig. 28) is exposed from the encapsulant body 2; and a longitudinal section of the first lead (left outer lead 4 in fig. 28) that includes the first groove (top left curved surface of outer lead surface 4s of left outer lead 4 in fig. 28) protrudes out of an outer sidewall 2d of the encapsulant body 2.


Allowable Subject Matter
s 2-5, 7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Regarding claims 1, 8 and 15, applicant argues on page 13 of the arguments that Fujishawa does not disclose a “groove” because it is not an intentionally formed depression as recited in paragraph [0042] of the instant specification.  Words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.  See MPEP § 2111.01 I 1st paragraph.  The plain meaning of “groove” is a long narrow channel or depression. The full scope of this claim term would include unintentionally formed depression and is not limited to only intentionally formed depression.  Paragraph [0042] of the instant specification describes a preferred embodiment of a “groove” as an intentionally formed depression but also introduces that statement by saying that this is the case “generally speaking”.  The term “generally speaking” is used to introduce a statement that is true in most cases but not always.  This leaves open the possibility that “groove” has further embodiments that include unintentionally formed depression.  Applicant has not rebutted the presumption that a term is given its ordinary and customary meaning by clearly setting forth a different definition of the term in the specification because the preface of the description in the instant specification of groove with “generally speaking” does not provide a clear disclaimer of the full scope of the claim term, even if it is the only embodiment described.  See MPEP § 2111.01 I 2nd paragraph.  Thus the plain meaning is not 
	Applicant argues on the page 13 that the instant specifications describing the term “groove” to mean depression with identifiable sidewalls” demonstrates a clear intent to specifically exclude unintentional deformations. However, fig. 28 of Fujisawa show that the top left curved surface of outer lead surface 4s of left outer lead 4 have curved sidewalls on either side of the bottom of the curved surface.  Thus the unintentional depression in Fujisawa have identifiable sidewalls.  Applicant argues that the broad reading of the claim adopted by the examiner is not how the inventor describes his inventions in the specification.  However, applicant had not explicitly disavowed the unintentional depression as a part of the definition of “groove” in the instant specification and by adding the preface “generally speaking” in [0042] paragraph of the instant specification, the applicant has not clearly set forth a different definition of the term “groove” from its ordinary and customary means which can include both intentional and unintentional depression.  See MPEP § 2111.01 I.  The Federal Circuit has cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification, which in this case is absent.  See MPEP § 2111.01 I.  It would be improper to import claim limitations from the specification, which in this case is narrower than the broader claim language.  See MPEP § 2111.01 II.  Thus, claims 1, 8, and 15 remains rejected.  
	 Claims 5-6 remain rejected for the reasons stated above for claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/16/2021